   8:21-cr-00013-BCB-SMB Doc # 57 Filed: 06/14/21 Page 1 of 1 - Page ID # 94




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                    Plaintiff,              )                 8:21CR13
                                            )
      vs.                                   )
                                            )                   ORDER
JESSE NERI and OSWALDO NERI,                )
                                            )
                    Defendants.             )
                                            )


        This matter is before the court on the defendant, Jesse Neri’s Motion to Continue
Trial [56]. Counsel needs additional time to complete plea negotiations. For good cause
shown,

      IT IS ORDERED that the Motion to Continue Trial [56] is granted, as follows:

      1. The jury trial, for both defendants, now set for June 29, 2021, is continued to
         August 3, 2021.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendants in a speedy trial. Any additional time arising
         as a result of the granting of this motion, that is, the time between today’s date
         and August 3, 2021, shall be deemed excludable time in any computation of
         time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny counsel the reasonable time necessary for effective
         preparation, taking into account the exercise of due diligence. 18 U.S.C. §
         3161(h)(6), (7)(A) & (B)(iv).




      DATED: June 14, 2021.

                                                BY THE COURT:


                                                s/ Susan M. Bazis
                                                United States Magistrate Judge
